FILED
                            NOT FOR PUBLICATION                                   APR 27 2011

                                                                           MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


MICHAEL WOODS,                                   No. 09-56373

              Petitioner - Appellant,            D.C. No. 8:06-cv-00069-AG-JWJ

  v.
                                                 MEMORANDUM*
DERRAL G. ADAMS, Warden, Substance
Abuse Treatment Facility and State Prison,

              Respondent - Appellee.


                    Appeal from the United States District Court
                       for the Central District of California
                    Andrew J. Guilford, District Judge, Presiding

                       Argued and Submitted April 15, 2011
                              Pasadena, California

Before: KOZINSKI, Chief Judge, D.W. NELSON and BYBEE, Circuit Judges.

       The district court did not err in denying Woods’s petition for a writ of

habeas corpus. The California Court of Appeal’s conclusion that Woods had failed

to establish prejudice because he was able to get virtually all of Sheridan’s




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
statements into evidence through other witnesses was not unreasonable. See

United States v. Valenzuela-Bernal, 458 U.S. 858, 867 (1982).

      The California Court of Appeal’s determination that the trial court properly

permitted Sheridan to claim his Fifth Amendment privilege was similarly not in

error. See Mitchell v. United States, 526 U.S. 314, 326 (1999) (“Where the

sentence has not yet been imposed a defendant may have a legitimate fear of

adverse consequences from further testimony.”).

      AFFIRMED.




                                         2